DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 20, the limitation “the first zone…being consecutively disposed” is unclear. It is unclear what direction these zones are disposed in reference to. Claims 2-9 and 11-19 are rejected due to their dependency on claims 1 and 10.
Regarding claims 2-3 and 11-12, the limitation “the first zone…consecutively disposed” is unclear. It is unclear what direction these zones are disposed in reference to.
Regarding claim 19, the limitation “the fourth zone” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayrenschmalz (US 2006/0109368).
Regarding claim 1, Ayrenschmalz discloses an endoscope (not shown; [0073]) comprising an image pickup apparatus (image pick-up module 10, figure 1), the image pickup apparatus comprising: an imager (12, figure 1) including a light receiving surface (see 14, figure 1) and a rear surface (see rear surface of 12, figure 1) on a reverse side of the light receiving surface, and an external electrode (see image sensor connected to contact fingers 16 and 18, figure 1; [0076]) disposed on the rear surface; a stacked device (electronic components 78 and 80, figure 5) including a plurality of devices (see 78 and 80, figure 5) stacked in a direction intersecting an optical axis of the imager (see figure 5), having a rectangular parallelepiped shape (circuit board 30 is parallelepipedal [0084] | the electronic components 78 and 80 are parallelepipedal, see figure 6) including a top surface (see 78 and 80, figure 6), a bottom surface (see bottom of 78 and 80, figure 6) on an opposite side to the top surface, and four side surfaces (see the sides of 78 and 80, figure 6), and including a top electrode (see wire 94 connected to 78, figure 6 | see 82, 84, and 86, figure 4) disposed on the top surface and a bottom electrode (see wire 96 connected to 80, figure 6) disposed on the bottom surface; a wiring board (30, figure 6) including a first zone (see 24, figure 1) to which the external electrode is bonded, a second zone (see 34, figure 2)  to which the top electrode or the bottom electrode is bonded, a third zone (32, figure 2) to which the top electrode or the bottom electrode that is not bonded to the second zone is bonded, and a fifth zone (see sides of 100, figure 7) arranged on a first side surface among the four side surfaces of the stacked device, the first zone, the second zone, the third zone, and the fifth zone being consecutively disposed (see 112b rejection above); and a signal cable (102, figure 8) bonded to a zone (36, figure 8) other than the first zone of the wiring board, wherein the top surface, the bottom surface, and at least two side surfaces including the first side surface among the four side surfaces are covered with the wiring board in the stacked device (see figure 1).  
Regarding claim 2, Ayrenschmalz further discloses the first zone, the second zone, the fifth zone, and the third zone are consecutively disposed in the above-stated order (see 112b rejection above).  
Regarding claim 3, Ayrenschmalz further discloses the wiring board further includes a sixth zone (see portion of 100 behind 24, figures 1 and 7) arranged in an overlapped state with the first zone, and the first zone, the sixth zone, the second zone, the fifth zone, and the third zone are consecutively disposed in the above-stated order (see 112b rejection above).  
Regarding claim 4, Ayrenschmalz further discloses the wiring board further includes a seventh zone and an eighth zone (sides of 30, figure 7), and the top surface, the bottom surface, and the four side surfaces of the stacked device are covered with the wiring board (see 112b rejection above).  
Regarding claim 5, Ayrenschmalz further discloses a metallic member (walls of the holes 64 to 70 are metallized or filled with a metal [0087]; figure 2) disposed on an external surface of at least one of the zones of the wiring board.  
Regarding claim 6, Ayrenschmalz further discloses the metallic member is disposed in all zones that surround the stacked device (64, 66, 68, and 70 provided with metallizations [0105] | see contact fingers 16 and 18 are arranged on base body 24, [0076]).  
Regarding claim 7, Ayrenschmalz further discloses the metallic member is a film (metallized [0087]) including a same component as a conductive film (see 64, 66, 68, and 70 are provided with metallizations [0105]) of the wiring board.  
Regarding claim 8, Ayrenschmalz further discloses a section between a zone of the wiring board which is arranged on a side surface of the stacked device and the stacked device is filled with resin (epoxy resin 100, figure 7; [0095]) including an external surface constituted by a curved surface (see corner of 100, figure 7).  
Regarding claim 9, Ayrenschmalz further discloses the wiring board further includes a fourth zone (36, figure 8) to which the signal cable is bonded.  
Regarding claim 10, Ayrenschmalz discloses an image pickup apparatus (image pick-up module 10, figure 1) comprising: an imager (12, figure 1) including a light receiving surface (see 14, figure 1) and a rear surface (see rear surface of 12, figure 1) on a reverse side of the light receiving surface, and an external electrode (see image sensor connected to contact fingers 16 and 18, figure 1; [0076]) disposed on the rear surface; a stacked device (electronic components 78 and 80, figure 5) including a plurality of devices (see 78 and 80, figure 5) stacked in a direction intersecting an optical axis of the imager (see figure 5), having a rectangular parallelepiped shape circuit board 30 is parallelepipedal [0084] | the electronic components 78 and 80 are parallelepipedal, see figure 6) including a top surface (see 78 and 80, figure 6), a bottom surface (see bottom of 78 and 80, figure 6) on an opposite side to the top surface, and four side surfaces (see the sides of 78 and 80, figure 6), and including a top electrode (see wire 94 connected to 78, figure 6 | see 82, 84, and 86, figure 4) disposed on the top surface and a bottom electrode (see wire 96 connected to 80, figure 6) disposed on the bottom surface; a wiring board (30, figure 6) including a first zone (see 24, figure 1) to which the external electrode is bonded, a second zone (see 34, figure 2) to which the top electrode or the bottom electrode is bonded, a third zone (32, figure 2) to which the top electrode or the bottom electrode that is not bonded to the second zone is bonded, and a fifth zone (see sides of 100, figure 7) arranged on a first side surface among the four side surfaces of the stacked device, the first zone, the second zone, the third zone, and the fifth zone being consecutively disposed (see 112b rejection above); and a signal cable (102, figure 8) bonded to a zone (36, figure 8) other than the first zone of the wiring board, wherein the top surface, the bottom surface, and at least two side surfaces including the first side surface among the four side surfaces are covered with the wiring board in the stacked device (see figure 1).  
Regarding claim 11, Ayrenschmalz further discloses the first zone, the second zone, the fifth zone, and the third zone are consecutively disposed in the above-stated order (see 112b rejection above).  
Regarding claim 12, Ayrenschmalz further discloses the wiring board further includes a sixth zone (see portion of 100 behind 24, figures 1 and 7) arranged in an overlapped state with the first zone, and the first zone, the sixth zone, the second zone, the fifth zone, and the third zone are consecutively disposed in the above-stated order (see 112b rejection above).  
Regarding claim 13, Ayrenschmalz further discloses the wiring board further includes a seventh zone and an eighth zone (sides of 30, figure 7), and the top surface, the bottom surface, and the four side surfaces of the stacked device are covered with the wiring board (see 30, figure 7).  
Regarding claim 14, Ayrenschmalz further disclosesa metallic member (walls of the holes 64 to 70 are metallized or filled with a metal [0087]; figure 2) disposed on an external surface of at least one of the zones of the wiring board.  
Regarding claim 15, Ayrenschmalz further discloses the metallic member is disposed in all zones that surround the stacked device (64, 66, 68, and 70 provided with metallizations [0105] | see contact fingers 16 and 18 are arranged on base body 24, [0076]).  
Regarding claim 16, Ayrenschmalz further discloses the metallic member is a film (metallized [0087]) including a same component as a conductive film of the wiring board (see 64, 66, 68, and 70 are provided with metallizations [0105]).  
Regarding claim 17, Ayrenschmalz further discloses a section between a zone of the wiring board which is arranged on a side surface of the stacked device and the stacked device is filled with resin (epoxy resin 100, figure 7; [0095]) including an external surface constituted by a curved surface (see corner of 100, figure 7).  
Regarding claim 18, Ayrenschmalz further discloses the wiring board further includes a fourth zone (36, figure 8) to which the signal cable is bonded.  
Regarding claim 19, Ayrenschmalz further discloses the wiring board is folded in respective sections between the first zone, the second zone, the third zone, and the fourth zone (112b rejection above | see corners of 30, figure 2).  
Regarding claim 20, Ayrenschmalz discloses an image pickup apparatus (image pick-up module 10, figure 1) comprising: an imager (12, figure 1) including a light receiving surface (see 14, figure 1) and a rear surface (see rear surface of 12, figure 1) on a reverse side of the light receiving surface, and an external electrode (see image sensor connected to contact fingers 16 and 18, figure 1; [0076]) disposed on the rear surface; a stacked device (electronic components 78 and 80, figure 5) including a plurality of stacked devices (see 78 and 80, figure 5), having a rectangular parallelepiped shape (circuit board 30 is parallelepipedal [0084] | the electronic components 78 and 80 are parallelepipedal, see figure 6) including a top surface (see 78 and 80, figure 6), a bottom surface (see bottom of 78 and 80, figure 6) on an opposite side to the top surface, and four side surfaces (see the sides of 78 and 80, figure 6), and including a top electrode (see wire 94 connected to 78, figure 6 | see 82, 84, and 86, figure 4) disposed on the top surface and a bottom electrode (see wire 96 connected to 80, figure 6) disposed on the bottom surface; a wiring board (30, figure 6) including a first zone (see 24, figure 1) to which the external electrode is bonded, a second zone (see 34, figure 2) to which the top electrode or the bottom electrode is bonded, a third zone (32, figure 2) to which the top electrode or the bottom electrode that is not bonded to the second zone is bonded, and a fifth zone (see sides of 100, figure 7) arranged on a first side surface among the four side surfaces of the stacked device, the first zone, the second zone, the third zone, and the fifth zone being consecutively disposed (see 112b rejection above), and a signal cable (102, figure 8) bonded to a zone (36, figure 8) other than the first zone of the wiring board, wherein the wiring board is folded in respective sections between the first zone, the second zone, the third zone, and the fifth zone at a folding angle of 90 degrees or lower (see corners of 30, figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Miyashita (US 6,313,456), Yoshida (US 2015/0228678), Levy (US 2017/0280969), and Maeda (US 10,217,782). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 17, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795